6 N.Y.3d 800 (2006)
LOIS VOYTICKY et al., Appellants,
v.
JIM J. DUFFY et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 19, 2005.
Decided February 16, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed the denial of appellants' motion for leave to amend the complaint, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.